Citation Nr: 0203973	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  98-00 464 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by an irregular heart beat, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by stomach pain, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1981 to December 
1996, and served in the Southwest Asia theater of operations 
during the Persian Gulf War from January to June 1991.  These 
matters come to the Board of Veterans' Appeals (Board) from a 
March 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for chronic disabilities 
manifested by heart disease and stomach pain.  The veteran 
perfected an appeal of that decision.

This case was previously before the Board in July 1998, at 
which time the Board decided other issues no longer in 
appellate status and remanded the issues shown above to the 
RO for additional development.  That development has been 
completed to the extent possible and the case returned to the 
Board.  The issue of the veteran's entitlement to service 
connection for a chronic disability manifested by stomach 
pain will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The medical evidence does not show that the veteran 
currently has a medical diagnosis of disability pertaining to 
the heart.

3.  The evidence does not show any objectively demonstrated 
signs or symptoms of chronic disability related to the heart.


CONCLUSION OF LAW

A chronic heart disability was not incurred in or aggravated 
by active service, nor can a cardiovascular disease be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, 1137, 5107 (West 1991 and Supp. 
2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a heart or 
cardiovascular abnormality.

During a February 1997 VA medical examination the veteran 
reported having "palpitations."  Examination of the 
cardiovascular system revealed regular rate and rhythm of the 
heart, without murmurs, and blood pressure within normal 
limits.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
The examination resulted in a diagnosis of palpitation, by 
history.

In his December 1997 substantive appeal the veteran stated 
that he began experiencing recurring "speeding" of the heart 
in 1994.  During a February 1998 hearing he testified that he 
felt a "double beating" of the heart.  He stated that he 
asked his physician about the problem when it first occurred 
in 1994, but the physician stated that he could not diagnose 
any disorder.  The veteran also stated that the abnormal 
heart rate occurred 10-20 times a month and lasted a couple 
of seconds, and he denied taking any medication for the 
claimed abnormality.  He also denied having any other cardiac 
symptoms.

The veteran underwent a Persian Gulf War Registry examination 
in September 1997, at which time he again reported having a 
recurring irregular heart beat.  The episodes were very 
brief, and he noticed them only when resting.  The examining 
physician characterized the veteran's complaint as an 
episodically noticeable premature or "early quick beat" 
followed by normal rhythm.  The abnormality was not 
inhibiting in any way.  The veteran denied any significant 
loss of work time due to illness or incapacitation since 
having served in the Persian Gulf War.

On examination of the cardiovascular system the heart was in 
normal sinus rhythm without irregularity or prematurity.  
There was no murmur, gallop, or rub, the peripheral pulses 
were symmetrical, and there was no evidence of peripheral 
varicosities or edema.  The examination did not result in any 
diagnosis or finding related to a heart abnormality.

Service department treatment records indicate that in October 
1998 and March 1999 the veteran's complaints of palpitations 
were attributed to anxiety.  At that time he was receiving 
medication for anxiety and depression.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc); 
VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in April and September 2001.  The RO 
provided the veteran a statement of the case and supplemental 
statements of the case in December 1997, February 1998, and 
April 2001.  In those documents the RO informed the veteran 
of the regulatory requirements for establishing service 
connection, and provided him the rationale for not granting 
service connection.  In the July 1998 remand the Board 
informed the veteran of the evidence that needed to be 
obtained.  The veteran's representative has reviewed the 
claims file on multiple occasions, and did not indicate that 
the veteran had any additional evidence to submit.  The RO 
notified the veteran each time his case was sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

The RO has obtained the VA, service department, and private 
treatment records designated by the veteran that are relevant 
to the appeal, and provided him VA medical examinations in 
February and September 1997.  The veteran presented hearing 
testimony before an RO Hearing Officer in February 1998.  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claims and that VA has fulfilled its obligation 
to assist him in the development of the relevant evidence.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
cardiovascular disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more prior to December 31, 2006.  Compensation is warranted 
if the Persian Gulf veteran exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Compensation is not payable under this provision if by 
history, physical examination, and laboratory tests the 
disability can be attributed to any known clinical diagnosis.  
The term "signs" is defined as objective evidence perceptible 
to an examining physician and other non-medical indicators 
that are capable of independent verification.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§ 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

Analysis

The Board notes that in denying service connection for a 
chronic disability manifested by an irregular heart beat in 
March 1997, the RO determined that the claim was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), in 
which the Court held that VA cannot assist in the development 
of a claim that is not well grounded.  

As shown above, the Board finds that VA has fulfilled its 
obligations to inform the veteran of the evidence needed to 
support his claim and to assist him in developing the 
relevant evidence.  In the December 1997 statement of the 
case the RO informed the veteran of the regulatory 
requirements for establishing service connection, and in the 
April 2001 supplemental statement of the case the RO again 
evaluated the evidence and denied entitlement to service 
connection based on the substantive merits of the claim.  The 
Board finds, therefore, that it may consider the substantive 
merits of the claim for service connection without prejudice 
to the veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996).

The medical evidence does not show that the veteran's 
complaints of an irregular heart beat have resulted in a 
current medical diagnosis of disability.  Although the 
examiner in February 1997 provided a diagnosis of 
"palpitations," that diagnosis was by history only and was 
not based on any clinical findings.  The reference does not, 
therefore, constitute a current diagnosis of disability.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept doctors' opinions that are based on 
the veteran's recitation of medical history).  In addition, 
the service medical records are silent for any reference to a 
disease or injury pertaining to the cardiovascular system 
during service.  Although the veteran claims to have a heart 
impairment that began during service, his assertions are not 
probative because he is not competent to provide evidence of 
a medical diagnosis or the etiology of a medical disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Because there 
is no medical evidence of a current disability, and no 
probative evidence of a relevant disease or injury during 
service, the Board finds that service connection for the 
panic disorder based on direct service connection is not 
warranted.  Hickson, 
12 Vet. App. at 253.

The veteran's discharge certificate shows that he served in 
Southwest Asia from January to June 1991.  He is, therefore, 
entitled to consideration of his claim in accordance with the 
law and regulation pertaining to the presumption of service 
connection for veterans of the Persian Gulf War.  The 
regulation indicates, however, that compensation may be paid 
if the veteran exhibits objective indications of chronic 
disability.  Objective indications of chronic disability 
include clinical evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  None 
of the medical evidence documents any clinical evidence 
perceived by a physician related to a heart abnormality; the 
two VA examinations were both negative for any heart 
abnormality.  The veteran's subjective complaint of an 
irregular heart beat is not supported by any independent 
verification.  In addition, the examiners found that the 
veteran's complaint did not result in any incapacitation.  In 
the absence of any objective indications of chronic 
disability, the Board finds that service connection may not 
be granted based on the presumptive provisions pertaining to 
veterans of the Persian Gulf War.

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic disability 
manifested by an irregular heart beat.

The Board notes that on December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 
115 Stat. 976 (2001).  That statute expands the definition of 
disabilities for which service connection can be 
presumptively granted for veterans of the Persian Gulf War to 
include a "medically unexplainable chronic multisymptom 
illness defined by a cluster of signs or symptoms."  Public 
Law 107-103, § 202.  The veteran's complaints of an irregular 
heart beat do not constitute a multisymptom illness, in that 
no other symptoms have been reported; nor has his complaint 
resulted in the medical description of a cluster of signs or 
symptoms.  Delaying adjudication of his claim pending the 
publication of regulations implementing the new statute is 
not, therefore, appropriate.


ORDER

The claim of entitlement to service connection for a chronic 
disability manifested by an irregular heart beat is denied.



REMAND

The veteran also claims to have a gastrointestinal disorder 
that is related to service, including his service in the 
Persian Gulf War.  He reported that he began experiencing 
episodic and irregular upper abdominal pain in 1992, which 
continued.  His service medical records show that he reported 
having diarrhea in June 1984, and that he complained of 
abdominal pain in December 1991.  In June 1984 the symptom 
was attributed to the otitis media that he was then 
suffering, and the assessment resulting from his complaints 
in December 1991 is not legible.

Examination of the gastrointestinal system in February 1997 
was within normal limits, and the September 1997 examination 
revealed no abnormalities pertaining to the gastrointestinal 
system.  The examiner in September 1997 provided an 
assessment to rule out episodic recurrent gastritis, peptic 
ulcer.

Service department treatment records indicate that in July 
1998 the veteran's complaints of nausea and upper abdominal 
pain, which began in September or October of the previous 
year, were attributed to cholelithiasis, for which he 
underwent a cholecystectomy in September 1998.  At the same 
time his complaints of bloating, abdominal cramps, and 
alternating diarrhea and constipation were diagnosed as 
irritable bowel syndrome.  He continued to receive treatment 
for irritable bowel syndrome through July 2000.  Beginning in 
October 1998 he also received treatment for chronic anxiety 
and depression.

As previously stated, the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 
(2001), which goes into effect on March 1, 2002, expands the 
definition of chronic disabilities for which service 
connection can be granted for veterans of the Persian Gulf 
War to include "medically unexplained chronic multisymptom 
illness defined by a cluster of signs or symptoms."  One of 
the examples of such an illness included in the statute is 
irritable bowel syndrome.  Additional development is 
required, therefore, in order to determine whether the 
veteran's irritable bowel syndrome is "medically 
unexplained," or whether it is due to a supervening illness 
or event.  38 C.F.R. § 3.317(c).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the (RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in the new law and regulations 
are satisfied.  Duty to Assist, 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA, service 
department, and private, who treated the 
veteran for a gastrointestinal disorder 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA gastroenterology examination 
in order to determine the etiology of his 
irritable bowel syndrome.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
gastroenterology examination and, based 
on the results of the examination and 
review of the relevant medical evidence, 
provide a diagnosis for any pathology 
found.  The examiner should also provide 
an opinion on the etiology of that 
pathology.  Specifically, the examiner 
should provide an opinion on whether, in 
the veteran's case, it is at least as 
likely as not that irritable bowel 
syndrome, or any other disorder 
manifested by stomach pain found on 
examination, was incurred during the 
veteran's service in the Persian Gulf 
War, or whether such disorder was caused 
by a supervening condition or event that 
occurred between June 1991 and the onset 
of the illness in 1997.  The examiner 
should provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all required 
development has been completed, including 
any modifications to the requested 
development required by revision to the 
regulation or VA issuances pertaining to 
Persian Gulf War veterans.  In 
particular, the RO should ensure that the 
requested examination and opinions are 
complete and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the claim for 
service connection for a chronic 
disability manifested by stomach pain, 
including irritable bowel syndrome.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



